Case 19-22715-CMB   Doc 49-1 Filed 07/15/19 Entered 07/15/19 10:35:22   Desc
                           Exhibit A Page 1 of 4
Case 19-22715-CMB   Doc 49-1 Filed 07/15/19 Entered 07/15/19 10:35:22   Desc
                           Exhibit A Page 2 of 4
Case 19-22715-CMB   Doc 49-1 Filed 07/15/19 Entered 07/15/19 10:35:22   Desc
                           Exhibit A Page 3 of 4
Case 19-22715-CMB   Doc 49-1 Filed 07/15/19 Entered 07/15/19 10:35:22   Desc
                           Exhibit A Page 4 of 4
